—In an action to recover damages for personal injuries, the defendants Royal Farms, Inc., and Royal Farms Supermarket, Inc., appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Belen, J.), dated January 31, 1996, as denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff, a plumber, who was hired to install a fixture, was allegedly injured when he cut his hand on sharp cracked tiles in the work area to which he was assigned. There is no merit to the appellants’ contention that he was precluded from bringing this action because his injuries were sustained as a result of a dangerous condition he was employed to repair, as the plaintiff had not been hired to repair the tiles, and he did not undertake to remedy the dangerous tile condition (cf., Wolfe v Teele, 223 AD2d 854; Brugnano v Merrill Lynch & Co., 216 AD2d 18; Sanders v TDX Constr. Corp., 203 AD2d 353; Mc-Cullum v Barrington Co. & 309 56th St. Co., 192 AD2d 489). Summary judgment was therefore properly denied. Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.